AFFIDAVIT

I, Marc Wasem, being duly sworn, do hereby depose and state:

1. I, Marc Wasem, am a Task Force Officer with the Federal Bureau of Investigation and
have been since April of 2010. I am currently assigned to the St. Louis Metropolitan Police
Department (SLMPD) Intelligence Unit. I have sixteen years of law enforcement experience, that
includes various investigations relative to firearm offences, violent assaults, homicides, human
trafficking, drug trafficking and fugitives.

2. The statements contained in this affidavit are based on my personal knowledge or
information provided to me by other law enforcement officers.

3, I and/or other law enforcement officers in the SLMPD, as part of ongoing investigations
into an assault offense and human trafficking offenses came across suspect, TONY K.
SANFORD. Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to believe that TONY K. SANFORD (hereinafter “Sanford”) committed

violations of Title 18, United States Code §1591, sex trafficking of a minor.

 
Case: 4:20-mj-05031-NAB Doc. #: 7 Filed: 02/12/20 Page: 2 of 2 PagelD #: 19

14. Based on the foregoing, I believe there is probable cause to conclude that TONY K.

SANFORD has violated Title 18, United States Code §1591(a)(1), Sex Trafficking of a Child.

rol Wearllshesom,

Marc Wasem
Task Force Officer
Federal Bureau of Investigation

Subscribed and sworn to before me on this 12th day of Febfuary, 2020.

lM

annette A. Baker
nited States Magistrate Judge
astern District of Missouri

 
